 1   Navid Yadegar (State Bar # 205315)
            Navid@YMSLLP.com
 2   Navid Soleymani (State Bar # 219190)
            Soleymani@YMSLLP.com
 3   YADEGAR, MINOOFAR & SOLEYMANI, LLP
     1875 Century Park East
 4   Suite 1240
     Los Angeles, California 90067
 5   Telephone: (310) 499-0140
     Facsimile: (888) 667-9576
 6
     Attorneys for Plaintiff, Jon Shumate
 7

 8                        UNITED STATES DISTRICT COURT
 9                      EASTERN DISTRICT OF CALIFORNIA
10
     JON SHUMATE, an individual;            Case No.: 2:19-CV-00986-TLN-KJN
11
                 Plaintiffs,                STIPULATION AND ORDER
12         vs.                              ALLOWING PLAINTIFF TO FILE
                                            A FIRST AMENDED COMPLAINT
13   WAITR INCORPORATED, a
     Delaware Corporation; CHRIS
14   MEAUX, an individual, and DOES 1 -
     10, inclusive,
15
                 Defendants.
16

17

18

19

20

21

22

23

24

25

26

27

28


       STIPULATION AND ORDER ALLOWING PLAINTIFF TO FILE FIRST AMENDED COMPLAINT
 1         WHEREAS, on April 23, 2019, Plaintiff Jon Shumate (“Plaintiff”) filed his
 2   complaint in the Los Angeles Superior Court.
 3         WHEREAS, on May 29, 2019, Defendants removed the action to this court
 4   based on diversity.
 5         WHEREAS, during discovery, Plaintiff became aware of certain
 6   information compelling him to amend the complaint.
 7         WHEREAS, Plaintiff seeks to file his First Amended Complaint which adds
 8   two causes of action for declaratory relief and rescission.
 9         WHEREAS, a copy of Plaintiff’s proposed First Amended Complaint is
10   attached hereto as Exhibit “A.”
11         WHEREAS, a redline reflecting Plaintiff’s proposed changes is attached
12   hereto as Exhibit “B.”
13         IT IS HEREBY STIPULATED, by and between Plaintiff and Defendants,
14   by and through their respective counsel, that:
15         1.     Plaintiff should be granted leave to amend to file his First Amended
16   Complaint, a copy of which is attached hereto as Exhibit “A.”
17         2.     Defendants’ responsive pleading shall be due thirty (30) days after the
18   First Amended Complaint is filed.
19   DATED: September 13, 2019 YADEGAR, MINOOFAR & SOLEYMANI, LLP
20
                                       By: /s/ Navid Yadegar
21                                         Navid Yadegar
                                           Navid Soleymani
22                                         Attorneys for Plaintiff
23   DATED: September 13, 2019 DORSEY & WHITNEY LLP
24

25                                     By: /s/ Jessica L. Linehan
                                           Jessica L. Linehan
26                                         Skip Durocher
                                           Andrew Brantingham
27                                         Nathan J. Ebnet
                                           Attorneys for Defendants
28
                                                2
        STIPULATION AND ORDER ALLOWING PLAINTIFF TO FILE FIRST AMENDED COMPLAINT
 1                                        ORDER
 2         The Court having reviewed the forgoing Stipulation, and good cause
 3   appearing therefore:
 4         IT IS HEREBY ORDERED that Plaintiff, Jon Shumate, is granted leave to
 5   Amend and to file his First Amended Complaint within seven (7) days.
 6         IT IS ALSO ORDERED that Defendants’ responsive pleading shall be due
 7   thirty (30) days after the First Amended Complaint is filed.
 8         IT IS FURTHER ORDERED that the First Amended Complaint is deemed
 9   filed as of the date it is transmitted via the CM/ECF system.
10         IT IS SO ORDERED.
11
     Dated: September 16, 2019
12

13                                                   Troy L. Nunley
                                                     United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               3
        STIPULATION AND ORDER ALLOWING PLAINTIFF TO FILE FIRST AMENDED COMPLAINT
